NO. 07-08-0200-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                    JULY 7, 2008
                          ______________________________

                                    BARRY PARTAIN,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                               Appellee

                        _________________________________

            FROM THE 286th DISTRICT COURT OF HOCKLEY COUNTY;

                 NO. 08026594; HON. HAROLD PHELAN, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant appeals from his conviction for possession of attempted aggravated

assault causing serious bodily injury. Because the court reporter had not filed a record, we

abated and remanded the cause to the 286th District Court of Hockley County (trial court).

The latter convened a hearing attended by appellant. At the proceeding, appellant

informed the trial court that he no longer cared to prosecute the appeal. The trial court

found this decision to be knowing and voluntary. Furthermore, it along with appellant's

representations were memorialized in a supplemental clerk's record filed with this court.
      Although we have no motion to dismiss before us as required by Texas Rule of

Appellate Procedure 42.2(a), Rule 2 of the same rules permits us to suspend the operation

of an existing rule. TEX . R. APP. P. 2; see Rodriguez v. State, 970 S.W.2d 133, 135 (Tex.

App.–Amarillo 1998, pet. ref'd). Therefore, pursuant to Rule 2, and because appellant has

clearly revealed his desire to forego appeal, we suspend Rule 42.2(a) and dismiss the

appeal based upon appellant's representation to the trial court.

      Having so dismissed the appeal, no motion for rehearing will be entertained, and our

mandate will issue forthwith.



                                                Brian Quinn
                                                Chief Justice

Do not publish.




                                            2